Case 1:19-cv-02072-ER Document 10 Filed 05/10/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Kevin Garey, on behalf of himself and all others
similarly situated,

 

Case No. 1:19-cv-02072

 

Plaintiffs,
“against STIPULATION OF
DISMISSALWITH PREJUDICE
EcoAtm, LLC.,
Defendant.

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties and their
respective counsel, that the above-entitled action against Defendant, shall be and hereby is
dismissed with prejudice and without costs, or disbursements, or attorneys’ fees to any party,

pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

Dated: Queens, New York
May 10, 2019

By: fA By: Ln Y

 

 

Jonathan Shalom Dennis Hopkins =
SHALOM LAW, PLLC. PERKINS COIE LLP
124-04 Metropolitan Avenue 30 Rockefeller Plaza
Kew Gardens, NY 11415 New York, NY 10528
718-971-9474 (212) 262-6916

ATTORNEYS FOR PLAINTIFF ATTORNEYS FOR DEFENDANT
